Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/22 directed to Nakayama have been fully considered but they are not persuasive. 
The Remarks recite “King does not teach using respective individual controllers” however the Remarks are distinct from the presented claims. Claim 10 merely recites “respective controllers individually associated…” there is no claim limitation to require individual controller for each of the grid, consumer and first and second UPSs, further claims 10-20 are absent any requirement of maintaining nodes. Applicant must make clear such controllers are required. Claim 1 appears to present each of the controllers however, presents new 112 issues identified below. The Remarks additionally allege the teachings of King are limited to group controllers. King in Fig. 5 illustrates individual controllers (42a-b), the utility (gird) “pays” the individual UPS systems owners using blockchain to tokenize the energy exchanged (paragraph 0129). Therefore, King is not limited to group communication. 
The Remarks allege Nakayama does not teach a UPS(s). The specification provides guidance on the interpretation of the term UPS, wherein the term is cited (paragraph 0001 of the disclosure) to power to a critical load by switching from a primary power source to a backup power source. In Nakayama such an operation is present. Nakayama uses an optimizer (220) estimate power loss (paragraph 0026) and predict nodes where a power shortage present (Fig. 4: 222). Nakayama operates the sources (battery and generator for example) using strategies and modeling to insure the power optimally is routed to the consumers. This operation detailed in Nakayama is consistent with the definition of the term presented in the specification. Applicant may amend the UPS of the claims power computers in a data center or to require the presence of a failure of the primary source, however such limitations features are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation
Applicant’s Remarks (pg. 7) sufficiently provide a clear and concise meaning for the claim term “block chain node”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim amendments introduce “a controller individually associated with grid” and “a controller individually associated with a second load coupled to the grid”, the claim later recites “the controller” in lines 10-12 it is unclear which controller is being referred to. Applicant should individually address each controller as a first controller, and second controller for example.
With respect to claims  10 and 17 the claim recites “respective controllers” it is unclear if Applicant intends, two controllers one for each UPS or if Applicant intends distinct controllers each for the grid, first and second UPS and grid.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King et al. (US 2022/0121260). 
With respect to claim 1 King teaches first uninterruptible power supply (UPS)
comprising: an energy routing circuit (see for example path manager 320 and mode switches and circuitry interconnecting the supply and the load) coupled to a grid (see 110) and an energy storage
device (135, 230, further see Fig. 5 and 17) and configured to selectively provide energy to a first load
(138, 225) from the grid and the energy storage device based on a state (paragraph 130-132) of the grid;
and a controller (42) configured to control the energy routing circuit (paragraph 0169) configured to communicate with a controller individually associated with the grid (see grid request paragraph 0169), to communicate with a controller (42 of 10B) individually associated with a second load coupled to the grid via a second UPS and to implement a first UPS node (located at energy storage and grid connections see Fig 5 and 17, see storage devices 135, 230) configured to establish and execute an energy exchange first smart contract (paragraph 0125, 130, 177, 219) with a first consumer node (paragraph 0080) associated with the first load and at least one energy exchange second smart contract (paragraph 0130, 0173) with at least one of a grid node (240/250) associated with the grid and a second consumer node (node of second consumer or consumer group paragraph 0080 see 225) associated with a second load coupled to the grid via a second UPS, wherein the first UPS node, the first consumer node, second consumer node and the grid node are blockchain nodes (paragraph 100-101).
With respect to claims 10 and 17 King teaches a system comprising: a grid (110); a first UPS (10A) coupled to the grid and comprising a first energy routing circuit (26) configured to selectively provide energy to a first load (14) from the grid (via 22) and a first energy storage device (30); a second UPS (10B) coupled to the grid (via 22) and comprising a second energy routing circuit (22) configured to selectively provide energy to a second load (14b) from the grid and a second energy storage device; and respective controllers (42a-b) individually associated (Fig. 5B) with the grid, the first UPS, the second UPS, the first load and the second load and configured to implement a grid node (utility paragraph 0129), a first UPS node (located at energy storage 30 and grid connections see Fig 5 and 17, see storage devices 135, 230), a second UPS node (located at energy storage 30 and grid connections see Fig 5 and 17, see storage devices 135, 230 of 10b), a first consumer node ( for example paragraph 0125, 0080)  and a second consumer node, respectively, that establish and execute smart contracts (paragraph 0130, 0173) for exchanges of energy among the first UPS, the second UPS, the first load, the second load, and the grid, wherein the grid node, the first UPS node, the second UPS node, the first consumer node, and the second consumer node (node of second consumer or consumer group paragraph 0080 see 225) are blockchain nodes (paragraph 100-101).
With respect to claims 2-3, 11-12 and 18 King teaches (paragraph 00174) the at least one second smart contract comprises a smart contract with the second consumer node that causes the energy routing circuit to provide energy from the energy storage device to the first load in lieu of drawing an amount of energy from the grid and credits the first UPS node and debits the second consumer node for the amount of energy.  
With respect to claims 4-5, 13-14 and 19 King teaches the at least one second smart contract comprises a smart contract with the grid node that causes the energy routing circuit to provide energy from the energy storage device to the first load in lieu of (paragraph 0175) drawing an amount of energy from the grid and credits the first UPS node and debits the grid node for the amount of energy.  
With respect to claims 6, 9, 15 and 20 King teaches the at least one second smart contract comprises a smart contract with the second consumer node that causes the energy routing circuit to transfer an amount of energy from the energy storage device to the second UPS via the grid and credits the first UPS node and debits the second consumer node for the amount of energy (paragraph 0172-178 see load shifting).  
With respect to claims 7 and 16 King teaches the smart contract with the second consumer node is executed responsive to a grid outage (paragraph 0192 220).  
With respect to claim 8 King teaches the at least one second smart contract limits extraction of energy from the energy storage device to maintain an amount of reserve (paragraph 0220) capacity necessary to maintain the load in the event of an outage of the grid.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida Cavoto et al. (US 20190353685) in view of Nakayama et al. (US 20190288513).
With respect to claim 1 Almeida Cavoto teaches a first uninterruptible power supply (see interconnection of multiple energy providers) comprising: an energy routing circuit (formed with 130, 116) coupled to a grid (110/114) and an energy device (see second or plural providers) and configured to selectively provide energy to a first load (120 connected at 120A) from the grid and the energy device based on a state of the grid (grid costs exceed/meet available funds); and a controller (server and block chain network, 150-155) configured to control the energy routing circuit configured to communicate with a controller (116) individually associated with the grid, to communicate with a controller individually associated with a second load (120B) coupled to the grid via a second provider (110s)
and to implement a first supply node (see 110, see software interfacing the blockchain/smart contract) configured to establish and execute an energy exchange first smart contract (paragraph 0043-44) with a first consumer node (120a/b) associated with (in connection with) the first load (paragraph 0046 see smart specifying device wallet) and an energy exchange second smart contract (contract between 120b and the energy supplier) with a second provider node associated with the grid, wherein the first UPS node, the first consumer node, second consumer node and the grid node are blockchain nodes (the nodes of the each of the UPS, consumer and grid communicate with the blockchain as payment transaction node). Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a UPS (see generator and battery connection see paragraph 0037). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a UPS as an energy provider for the benefit of insured power availability.
With respect to claims 2, 11 and 18 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first load (120 connected at 120B/C) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a UPS (see generator and battery connection see paragraph 0037). Nakayama further teaches the energy storage maybe optimized (Fig. 210 see Fig 3. such that the energy storage is configured to provide power in lieu of a generator. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized. 
With respect to claim 3, 12 and 19 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first load (120 connected at 120B/C) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a grid connected UPS (see generator and battery connection see paragraph 0037). Nakayama further teaches the grid connected energy storage maybe optimized (Fig. 210 see Fig 3. such that the energy storage is configured to provide power in lieu of a generator. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized. 
With respect to claims 4, 13 and 20 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first grid (120 connected  via grid) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a grid connected UPS (see generator and battery connection see paragraph 0037). Nakayama further teaches the grid connected energy storage maybe optimized (Fig. 210 see Fig 3. such that the energy storage is configured to provide power in lieu of a generator. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 5 and 14-15 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the grid (see grid and interconnected energy providers) that causes the energy routing circuit to transfer an amount of energy from the energy device to the grid and credits the first supply node and debits the grid node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a grid connected UPS (see generator and battery connection see paragraph 0037). Nakayama further teaches the grid connected energy storage maybe optimized (Fig. 210 see Fig 3. such that the energy storage is configured to provide power in lieu of a generator. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 6 Almeida Cavoto  teaches the second smart contract comprises a smart contract with the second consumer node (120b/c). Nakayama teaches the known use of a power provider as a grid connected UPS (see generator and battery connection see paragraph 0037). Nakayama further teaches the grid connected energy storage maybe optimized (Fig. 210 see Fig 3) such that the energy storage discharged and charged. The discharging of one supply to charge the other supply would credit and debit the wallet (122) of the providers). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 7 Almeida Cavoto teach the contracting for power between first and second UPS however does not teach the execution is responsive to a grid. Gird power is known to fail or collapse, Nakayama teaches (paragraph 0038-0039) detecting an anomaly and transferring power as a result. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract for execution based on an outage for the benefit of continued operation of critical loads during an outage.
With respect to claim 9 Almeida Cavoto  wherein the controller of the UPS is configured to automatically execute the first smart contract and the at least one second smart contract to perform energy crediting and debiting in a distributed ledger (blockchain see Fig. 2) responsive to peer-to-peer communications (see internet for example) between the controller of the UPS and at least one of a controller of the second UPS.
With respect to claims 10 and 17 Almeida Cavoto teaches a system comprising: a grid (114); a first power provider (110) coupled to the grid and comprising a first energy routing circuit (connection of wallet, communications and output lines to grid) configured to selectively provide energy to a first load (120a) from the grid and a first energy device (device providing power not show of 110); a second power provider(110) coupled to the grid (114) and comprising a second energy routing circuit (connection of wallet, server and output lines to grid) configured to selectively provide energy to a second load (120b) from the grid and a second energy device (device providing power not show of 110); and respective controllers (servers and communications systems interfacing blockchain network) associated with the grid, the first power provider, the second power provider, the first load and the second load and configured to implement a grid node (full/master node of blockchain 150 see nodes 204, 206, 208 and 201), a first power provider node, a second power provider node, a first consumer node and a second consumer node, respectively, that establish and execute smart contracts (contract between 120b and the energy supplier) for exchanges of energy among the first power provider, the second power provider, the first load, the second load, and the grid, wherein the grid node, the first power provider node, the second power provider node, the first consumer node, and the second consumer node are blockchain nodes (the nodes of the each of the UPS, consumer and grid communicate with the blockchain as payment transaction node). Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . Nakayama teaches the known use of a power provider as a UPS (see generator and battery connection see paragraph 0037). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a UPS as an energy provider for the benefit of insured power availability.
With respect to claim 16 Almeida Cavoto teach the contracting for power between first and second UPS however does not teach the execution is responsive to a grid outage while the first and second UPSs are isolated from at least a portion of the grid. Gird or a power provider is known to fail or collapse, Nakayama teaches (paragraph 0038-0039) detecting an anomaly and transferring power as a result. Further it is well known to isolate a failing or outage at a power provider. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract for execution responsive to the output at a power supplier for the benefit of continued operation of critical loads during an outage.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida Cavoto et al. (US 20190353685) in view of Nakayama et al. (US 20190288513) in view of Price.
With respect to claim 8 Almeida Cavoto as modified above teaches the use of a battery however does not teach the maintaining of a reserve. Price teaches the extraction of energy may optimize the battery life cycle and preferences of the battery owner (paragraph 0057, 0072). Price teaches the contract limits the extraction of energy from the energy storage device to maintain an amount of reserve capacity (see paragraph 0069).

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida Cavoto et al. (US 20190353685) in view of King.
With respect to claim 1 Almeida Cavoto teaches a first uninterruptible power supply (see interconnection of multiple energy providers, see paragraph 0126) comprising: an energy routing circuit (formed with 130, 116) coupled to a grid (110/114) and an energy device (see second or plural providers) and configured to selectively provide energy to a first load (120 connected at 120A) from the grid and the energy device based on a state of the grid (grid costs exceed/meet available funds); and a controller (server and block chain network, 150-155) configured to control the energy routing circuit configured to communicate with a controller (116) individually associated with the grid, to communicate with a controller individually associated with a second load (120B) coupled to the grid via a second provider (110s) and to implement a first supply node (see 110, see software interfacing the blockchain/smart contract) configured to establish and execute an energy exchange first smart contract (paragraph 0043-44) with a first consumer node (120a/b) associated with (in connection with) the first load (paragraph 0046 see smart specifying device wallet) and an energy exchange second smart contract (contract between 120b and the energy supplier) with a second provider node associated with the grid, wherein the first UPS node, the first consumer node, second consumer node and the grid node are blockchain nodes (the nodes of the each of the UPS, consumer and grid communicate with the blockchain as payment transaction node). Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a UPS (see Fig. 5A). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a UPS as an energy provider for the benefit of insured power availability.
With respect to claims 2, 11 and 18 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first load (120 connected at 120B/C) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a UPS (see Fig. 5A). King further teaches the energy storage maybe optimized (Fig. 210 see Fig 3. such that the energy storage is configured to provide power in lieu of a generator. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized. 
With respect to claim 3, 12 and 19 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first load (120 connected at 120B/C) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a UPS (see Fig. 5A). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized. 
With respect to claims 4, 13 and 20 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the second consumer node (120c) that causes the energy routing circuit to provide energy from the energy provider device to the first grid (120 connected  via grid) and credits the first provider node and debits (see consumer device wallet/funds) the second consumer node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a grid connected UPS (Fig. 5). King further teaches the grid connected energy storage maybe optimized (paragraph 0092 and 96). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 5 and 14-15 Almeida Cavoto teaches the at least one second smart contract comprises a smart contract with the grid (see grid and interconnected energy providers) that causes the energy routing circuit to transfer an amount of energy from the energy device to the grid and credits the first supply node and debits the grid node for the amount of energy. Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a grid connected UPS (see Fig. 5). King further teaches the grid connected energy storage maybe optimized (paragraph 0092, 0096). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 6 Almeida Cavoto  teaches the second smart contract comprises a smart contract with the second consumer node (120b/c). King teaches the known use of a power provider as a grid connected UPS (see Fig. 5). King further teaches the grid connected energy storage maybe optimized (paragraph 0096) such that the energy storage discharged and charged. The discharging of one supply to charge the other supply would credit and debit the wallet (122) of the providers). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract with a second provider and energy storage of the benefit of insuring the battery and life is maximized.
With respect to claim 7 Almeida Cavoto teach the contracting for power between first and second UPS however does not teach the execution is responsive to a grid. Gird power is known to fail or collapse, King teaches (paragraph 0192 220) detecting an anomaly and transferring power as a result. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract for execution based on an outage for the benefit of continued operation of critical loads during an outage.
With respect to claim 9 Almeida Cavoto  wherein the controller of the UPS is configured to automatically execute the first smart contract and the at least one second smart contract to perform energy crediting and debiting in a distributed ledger (blockchain see Fig. 2) responsive to peer-to-peer communications (see internet for example) between the controller of the UPS and at least one of a controller of the second UPS.
With respect to claims 10 and 17 Almeida Cavoto teaches a system comprising: a grid (114); a first power provider (110) coupled to the grid and comprising a first energy routing circuit (connection of wallet, communications and output lines to grid) configured to selectively provide energy to a first load (120a) from the grid and a first energy device (device providing power not show of 110); a second power provider(110) coupled to the grid (114) and comprising a second energy routing circuit (connection of wallet, server and output lines to grid) configured to selectively provide energy to a second load (120b) from the grid and a second energy device (device providing power not show of 110); and respective controllers (servers and communications systems interfacing blockchain network) associated with the grid, the first power provider, the second power provider, the first load and the second load and configured to implement a grid node (full/master node of blockchain 150 see nodes 204, 206, 208 and 201), a first power provider node, a second power provider node, a first consumer node and a second consumer node, respectively, that establish and execute smart contracts (contract between 120b and the energy supplier) for exchanges of energy among the first power provider, the second power provider, the first load, the second load, and the grid, wherein the grid node, the first power provider node, the second power provider node, the first consumer node, and the second consumer node are blockchain nodes (the nodes of the each of the UPS, consumer and grid communicate with the blockchain as payment transaction node). Almeida Cavoto teaches the first power supply node however does not teach the power supply details or the energy providers or the use of an energy storage or a UPS power supply . King teaches the known use of a power provider as a UPS (see Fig. 5A). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a UPS as an energy provider for the benefit of insured power availability.
With respect to claim 16 Almeida Cavoto teach the contracting for power between first and second UPS however does not teach the execution is responsive to a grid outage while the first and second UPSs are isolated from at least a portion of the grid. Gird or a power provider is known to fail or collapse, King teaches (paragraph 0192 220) detecting an anomaly and transferring power as a result. Further it is well known to isolate a failing or outage at a power provider. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Almeida Cavoto to include the use of a contract for execution responsive to the output at a power supplier for the benefit of continued operation of critical loads during an outage.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida Cavoto et al. (US 20190353685) in view of King in view of Price.
With respect to claim 8 Almeida Cavoto as modified above teaches the use of a battery however does not teach the maintaining of a reserve. Price teaches the extraction of energy may optimize the battery life cycle and preferences of the battery owner (paragraph 0057, 0072). Price teaches the contract limits the extraction of energy from the energy storage device to maintain an amount of reserve capacity (see paragraph 0069).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836